


110 HR 5652 IH: Child Sexual Slavery Prevention Act of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5652
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the United States Sentencing Commission to make
		  certain changes in the Sentencing Guidelines as they affect certain human
		  trafficking offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Child Sexual Slavery Prevention Act of
			 2008.
		2.Direction to
			 Sentencing CommissionThe
			 United States Sentencing Commission shall, pursuant to its authority under
			 section 994 of title 28, United States Code, amend the Federal sentencing
			 guidelines and policy statements so as to achieve the following:
			(1)In section
			 2H4.1—
				(A)so as to increase
			 the base levels in each of subsections (a)(1) and (a)(2) by 4 levels;
				(B)so as to add a
			 special offense characteristic based on the age of the victim if that age is
			 under 18 years, and increase the base levels by 6 for that characteristic;
			 and
				(C)so as to add a
			 special offense characteristic increasing the penalties by 4 levels if the
			 intent of the defendant was to enslave the victim for the purpose of sexual
			 acts.
				(2)In section
			 2L1.1—
				(A)so as to increase
			 the base level in subsection (a)(3) by 8 levels;
				(B)so as to add a special offense
			 characteristic based on the age of the victim if that age is under 18 years,
			 and increase the base levels by 6 for that characteristic; and
				(C)so as to add a
			 special offense characteristic increasing the penalties by 6 levels if the
			 intent of the defendant was to enslave the victim for the purpose of sexual
			 acts.
				(3)In section 2G1.3,
			 so as to increase all the base levels in subsection (a) by 3 levels.
			
